DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing unit, the sending unit in claims 6-8 and processing unit, the receiving unit in claims 10-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “processing unit, the sending unit and receiving unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, paragraphs 0112-0114 and 0122--0124 merely repeat the function without any structure to perform the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 6-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US 2020/0015261).

 receiving, by a first terminal device, first indication information from a network device, wherein the first indication information comprises at least one field used to indicate transmission types in at least one time unit (a base station may report information about the format of slots to the UE as information about the direction of communication. The slot format-related information my include information to identify which symbols in predetermined slot are DL slots, UL slots or others [Abstract, 0039]) on N bandwidth parts (BPs), the N BPs are N BPs in Q BPs configured by the network device for the first terminal device, the Q BPs are located on one frequency domain resource, Q is an integer greater than or equal to 1, and N is a positive integer less than or equal to Q (a numerology may include parameters that are defined with respect to the frequency direction and/or the time direction such as subcarrier spacing, the length of symbols, the length of cyclic prefixes, the length of subframes, the length of transmission time intervals and so on [0024-0025]); 
receiving, by the first terminal device, second indication information from the network device, wherein the second indication information is used to indicate an index relationship between at least one of the N BPs and the at least one field in the first indication information (information about the critical symbol is reported to UE by higher layer signaling [0067]. The information about the critical symbol may contain one or more symbol indices corresponding to the critical symbol…based on separately reported and/or defined resource information, the UE may identify symbols in identified essential signal that are not allowed to be overridden [0068]); and 
determining, by the first terminal device based on the index relationship and the first indication information, a field corresponding to at least one of the N BPs, and determining the the UE may determine the communicating direction of the critical symbol based on the information about the critical symbol’s communicating direction, and control transmission and/or receipt so that this communicating direction does not change [0069]).

Regarding claim 6, Takeda discloses a network device (a radio base station 10; Figs. 6-7 and 10) comprising:
 a processing unit (processing section 104-105; 1001) configured to: 
configure M bandwidth parts (BPs) for at least one terminal device, wherein the M BPs are located on one frequency domain resource, and M is an integer greater than or equal to 1; and determine first indication information related to X BPs in the M BPs (a base station may report information about the format of slots to the UE as information about the direction of communication. The slot format-related information my include information to identify which symbols in predetermined slot are DL slots, UL slots or others [Abstract, 0039]), wherein the first indication information comprises at least one field, each field being used to indicate transmission types in at least one time unit on the X BPs, and X is a positive integer less than or equal to M (a numerology may include parameters that are defined with respect to the frequency direction and/or the time direction such as subcarrier spacing, the length of symbols, the length of cyclic prefixes, the length of subframes, the length of transmission time intervals and so on [0024-0025]); and
 a sending unit configured to: send the first indication information to the at least one terminal device, wherein the at least one terminal device comprises a first terminal device (a base station may report information about the format of slots to the UE as information about the direction of communication. The slot format-related information my include information to identify which symbols in predetermined slot are DL slots, UL slots or others [Abstract, 0039]); and 
send second indication information to the first terminal device, wherein the second indication information is used to indicate an index relationship between at least one of N BPs configured for the first terminal device and the at least one field in the first indication information, and N is a positive integer less than or equal to X (information about the critical symbol is reported to UE (from the base station) by higher layer signaling [0067]. The information about the critical symbol may contain one or more symbol indices corresponding to the critical symbol…based on separately reported and/or defined resource information, the UE may identify symbols in identified essential signal that are not allowed to be overridden [0068]). 

Regarding claim 10, Takeda discloses a terminal device (Fig. 8; terminal device 20 [UE]) comprising:
 a receiving unit configured (receiving section 203) to: 
receive first indication information from a network device, wherein the first indication information comprises at least one field used to indicate transmission types in at least one time unit (receiving section 203 may receive, from a base station 10, at least one information about the format of slots,  information about essential signals, information about critical symbols, and information about the direction of communication [0141]. The slot format-related information my include information to identify which symbols in predetermined slot are DL slots, UL slots or others [Abstract, 0039]) on N bandwidth parts (BPs), the N BPs are N (a numerology may include parameters that are defined with respect to the frequency direction and/or the time direction such as subcarrier spacing, the length of symbols, the length of cyclic prefixes, the length of subframes, the length of transmission time intervals and so on [0024-0025]); and 
receive second indication information from the network device, wherein the second indication information is used to indicate an index relationship between at least one of the N BPs and the at least one field in the first indication information (information about the critical symbol is reported to UE by higher layer signaling [0067]. The information about the critical symbol may contain one or more symbol indices corresponding to the critical symbol…based on separately reported and/or defined resource information, the UE may identify symbols in identified essential signal that are not allowed to be overridden [0068]); and 
a processing unit (processing section 204) being configured to: 
determine, based on the index relationship and the first indication information, a field corresponding to at least one of the N BPs, and determine the transmission types in the at least one time unit on the at least one N BP based on the determined field (the UE may determine the communicating direction of the critical symbol based on the information about the critical symbol’s communicating direction, and control transmission and/or receipt so that this communicating direction does not change [0069]).


receiving, by the first terminal device, the first indication information carried on a group common physical downlink control channel (PDCCH) that is transmitted by the network device on a common BP (the slot format-related information may be reported by using a group-common PDCCH for a predetermined UE group [0040]), wherein, 
subcarrier spacings of the N BPs are the same, the N BPs comprise at least two BPs, transmission types in at least one time unit on the at least two BPs are different, and at least two fields comprised in the first indication information are used to indicate the transmission types in the at least one time unit on the at least two BPs (a numerology may include parameters that are defined with respect to the frequency direction and/or the time direction such as subcarrier spacing, the length of symbols, the length of cyclic prefixes, the length of subframes, the length of transmission time intervals and so on [0024-0025]. In addition, see Fig. 3 and 0077-0078).

Regarding claims 3 and 12, Takeda discloses wherein each field in the first indication information comprises a same quantity of bits, and each of the N BPs corresponds to at least one field in the first indication information; and wherein, a quantity of fields that are in the first indication information and that correspond to each of the N BPs is determined by the network device based on a subcarrier spacing of the BP (a numerology may include parameters that are defined with respect to the frequency direction and/or the time direction such as subcarrier spacing, the length of symbols, the length of cyclic prefixes, the length of subframes, the length of transmission time intervals and so on [0024-0025]. Slot may serve as time units that are based on the numerology used by the UE. For example, if the subcarrier spacing is 15 kHz or 30 kHz, the number of symbols per slot may be 7 or … generally, subcarrier spacing and symbol duration hold a reciprocal relationship…[0030-0031]).

Regarding claims 4 and 13, Takeda discloses wherein the first indication information comprises fields 21having different quantities of bits, and each of the N BPs corresponds to one field in the first indication information; and wherein, a quantity of bits of a field that is in the first indication information and that corresponds to each of the N BPs is determined by the network device based on a subcarrier spacing of the BR (a numerology may include parameters that are defined with respect to the frequency direction and/or the time direction such as subcarrier spacing, the length of symbols, the length of cyclic prefixes, the length of subframes, the length of transmission time intervals and so on [0024-0025]. Slot may serve as time units that are based on the numerology used by the UE. for example, if the subcarrier spacing is 15 KHz or 30 KHz, the number of symbols per slot may be 7 or … generally, subcarrier spacing and symbol duration hold a reciprocal relationship…[0030-0031]).

Regarding claim 7, Takeda discloses wherein, subcarrier spacings of the X BPs are the same, the X BPs comprise at least two BPs, transmission types in the at least one time unit on the at least two BPs are different, and at least two fields comprised in the first indication information are used to indicate the transmission types in the at least one time unit on the at least two BPs (a numerology may include parameters that are defined with respect to the frequency direction and/or the time direction such as subcarrier spacing, the length of symbols, the length of cyclic prefixes, the length of subframes, the length of transmission time intervals and so on [0024-0025]. In addition, see Fig. 3 and 0077-0078); and wherein, the sending unit configured to send the first indication information to the first terminal device comprises: the sending unit being configured to add the first indication information to a group common physical downlink control channel (PDCCH) sent on a common BP in the M BPs, and transmit the group common PDCCH to the first terminal device (the slot format-related information may be reported by using a group-common PDCCH for a predetermined UE group [0040]).  

Regarding claim 8, Takeda discloses wherein, subcarrier spacings of the X BPs are the same, the X BPs comprise at least two BPs, transmission types in the at least one time unit on the at least two BPs are different, and the first indication information comprises at least two pieces of indication information used to indicate the transmission types in the at least one time unit on the at least two BPs (a numerology may include parameters that are defined with respect to the frequency direction and/or the time direction such as subcarrier spacing, the length of symbols, the length of cyclic prefixes, the length of subframes, the length of transmission time intervals and so on [0024-0025]. In addition, see Fig. 3 and 0077-0078. Slot may serve as time units that are based on the numerology used by the UE. For example, if the subcarrier spacing is 15 kHz or 30khz, the number of symbols per slot may be 7 or … generally, subcarrier spacing and symbol duration hold a reciprocal relationship…[0030-0031]); and wherein, the sending unit configured to send the first indication information to the first terminal device comprises: the sending unit being configured to: add the at least two pieces of indication information to a group common PDCCH sent on the at least two BPs, and transmit the slot format-related information may be reported by using a group-common PDCCH for a predetermined UE group [0040]).  

Regarding claim 9, Takeda discloses wherein each field in the first indication information comprises a same quantity of bits, and each of the X BPs corresponds to at least one field in the first indication information; and wherein, the processing unit configured to determine the first indication information related to X BPs in the M BPs comprises: the processing unit being configured to: determine, based on a subcarrier spacing of each of the X BPs, a quantity of fields that are in the first indication information and that correspond to each BP, and determine, based on a transmission type in each time unit on each of the X BPs, a value of the field corresponding to the BR (a numerology may include parameters that are defined with respect to the frequency direction and/or the time direction such as subcarrier spacing, the length of symbols, the length of cyclic prefixes, the length of subframes, the length of transmission time intervals and so on [0024-0025]. Slot may serve as time units that are based on the numerology used by the UE. For example, if the subcarrier spacing is 15 KHz or 30 KHz, the number of symbols per slot may be 7 or … generally, subcarrier spacing and symbol duration hold a reciprocal relationship…[0030-0031]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. in view of Huawei R1-1708146 (IDS).
Takeda discloses all the claim limitations as stated above, except for wherein the first indication information is scrambled by using a radio network temporary identifier (RNTI), and the RNTI is a group common RNTI of the terminal device.
Huawei teaches that different types of group common information transmitted in PDCCH channels can have different DCI formats or be scrambled with different RNTIs (pages 1-2 “contents of group common PDCCH”).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Islam et al. (US 2019/0394754) discloses system and method for bandwidth division and resource block allocation.
LEE et al. (US 2019/0268903) discloses transmission or reception method in wireless communication system and device therefor.
DEOGUN et al. (US 2018/0199343) discloses method and system for supporting wide-band and multiple numerologies in wireless communication system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091.  The examiner can normally be reached on Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	February 27, 2021